Title: To Thomas Jefferson from James Madison, 5 November 1803
From: Madison, James
To: Jefferson, Thomas


          
            
              5 Nov. 1803
            
          
          The Louisiana documents did not come from Mr. Gallatin till a day or two ago. I have this morning delivered 38 revised pages, which will go to the press, a few of which have been some time in the types. There will be abt. ⅓ or ½ as many more. No time will be lost. The bulk of the work will apologize to the House for the delay
         